WARREN, P. J.
Wife appeals from a modification of a dissolution judgment that denied her permanent spousal support. On de novo review, we modify the judgment.
The parties were married for 25 years, and their marriage was dissolved by a stipulated judgment in April, 1990. The judgment ordered husband to pay spousal support of $250 per month for 24 months. In 1991, wife moved to modify the judgment, requesting an award of permanent spousal support because of an unexpected deterioration of her health. The trial court extended the spousal support for an additional six months. Wife assigns error to the trial court’s failure to make the award permanent.
Both parties argue about whether there has been a substantial change in circumstances that would warrant a modification of the dissolution judgment. At the time of the dissolution, wife acknowledged that she had osteoporosis and that she did not know how much longer she could work. After the dissolution, wife’s condition unexpectedly became much more severe. The osteoporosis spread and she had to have surgery on one foot to relieve her symptoms. Her expenditures for prescription medication have increased significantly. Nothing in the record suggests that her condition will improve. Wife’s ability to continue working is in doubt. On de novo review, we conclude wife has shown a substantial unanticipated change of circumstances and that the award of spousal support should be made indefinite.
Reversed and remanded for entry of modified judgment awarding indefinite spousal support to wife of $250 per month. Costs to wife.